Appeal by defendant (by permission) from an order of the County Court, Westchester County, dated May 25,1972 and entered June 5, 1972, which denied his motion to vacate a sentence of said court, imposed on December 6, 1968, upon his conviction of robbery in the first degree, assault in the second degree and grand larceny in the first degree, upon a jury verdict. Order reversed, on the law; motion granted; sentence vacated and ease remanded to the County Court for resentence. The resentence shall be by a Judge other than the one who imposed the December 6, 1968 sentence. It was error to *744impose sentence upon defendant without a written report on a presentence investigation. The youthful offender file prepared 10 years previously and a copy of defendant’s criminal record did not amount to the required investigation of the social history of the case (see People v. Aiss, 29 N Y 2d 403). Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.